— Order, Appellate Term, First Department, entered December 6, 1983, which reversed an order of the Criminal Court, New York County (William Erlbaum, J.), entered July 27,1982, that had granted the motion of petitioner New York Times Company for an order unsealing records in a dismissed criminal case, is affirmed, without costs.
We affirm for the reasons stated by Appellate Term. We merely add that the cases cited as authority by petitioner are inapplicable because they either pertain (1) to situations where *321the courtroom was closed for at least part of the time, or (2) to situations in which there was no termination in favor of the accused. In the instant case, the extradition hearings were conducted in an open courtroom and dismissal of the charges against defendant was a termination in favor of the accused within the meaning of CPL 160.50 (subd 2, par [i]). Concur — Sullivan, Ross, Bloom and Alexander, JJ.